DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed 3/11/2021, 3/31/2021, 5/28/2021, 7/27/2021, 8/20/2021, and 1/11/2022 (14 in total) have been considered.
Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See, for example, pages 38 and 47.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medvinsky et al. (U.S. Patent Application Publication Number 2011/0158411), hereinafter referred to as Medvinsky, in view of Brown et al. (U.S. Patent Application Publication Number 2013/0145151), hereinafter referred to as Brown.
Medvinsky disclosed techniques for registering client devices with a registration server for secure data communications.  In an analogous art, Brown disclosed techniques for establishing secure connections between devices.  Both systems deal directly with securing communications using PKI.
Regarding claim 1, Medvinsky discloses a method to support secure machine to machine communications, the method performed by a server, the method comprising: a) storing, by the server, (i) a key derivation function, wherein the key derivation function uses an elliptic curve Diffie-Hellman (ECDH) algorithm, and (ii) a symmetric ciphering algorithm (paragraph 32, ECDH function, and paragraph 44, encryption technique); b) deriving, by the server, a server private key and a first server public key using cryptographic parameters (paragraph 26, private/public key pair of server); c) receiving, by the server, a message, wherein the message includes (i) a module public key, and (ii) the cryptographic parameters for the module public key (paragraph 29, public key certificate of client retrieved); d) deriving, by the server, a shared symmetric key using the key derivation function with at least (i) the first server public key and the module public key, and (ii) a key exchange for the ECDH algorithm with (1) at least the server private key and (2) the cryptographic parameters (paragraph 32, unique key generated via ECDH, and paragraph 32, public key of client, and paragraph 32, private key of server, where public key is part of private/public key pair); e) generating, by the server, server encrypted data by encrypting with the shared symmetric key and the symmetric ciphering algorithm (i) a module instruction which includes a second server public key, and (ii) a server digital signature (paragraph 52, encrypted message, and paragraph 53, unique symmetric key used for sending broadcast message to individual client, and paragraph 48, broadcast message contains public key of server, and paragraph 41, digital certificate); and f) sending, by the server, a response including the server encrypted data to the user module (paragraph 52, encrypted message received).
Medvinsky does not explicitly state receiving the message from the user module, wherein the cryptographic parameters include an elliptic curve.  Although Medvinsky makes clear that cryptographic parameters must be shared between the devices in order to carry out ECDH, he does not explicitly name the elliptic curve for the ECDH function.  However, utilizing these cryptographic parameters in such a fashion was well known in the art as evidenced by Brown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Medvinsky by adding the ability for receiving the message from the user module, wherein the cryptographic parameters include an elliptic curve as provided by Brown (see paragraph 46, receives root certificate, and paragraph 28, elliptic curve E).  One of ordinary skill in the art would have recognized the benefit that using device identities and certificates in such a way would assist in achieving mutual authentication of devices (see Brown, paragraph 20).
Regarding claim 2, the combination of Medvinsky and Brown discloses wherein the cryptographic parameters further specify a base point G (Brown, paragraph 28, base point G).
Regarding claim 4, the combination of Medvinsky and Brown discloses wherein the server encrypted data further includes a server identity (Medvinsky, paragraph 41, digital certificate).
Regarding claim 5, the combination of Medvinsky and Brown discloses wherein the server digital signature further comprises a secure hash signature of at least a server identity (Medvinsky, paragraph 41, digital certificate is X.509).
Regarding claim 6, the combination of Medvinsky and Brown discloses wherein the response sent by the server is authenticated by the user module using the server digital signature (Medvinsky, paragraph 41, client verifies legitimate server).
Regarding claim 7, the combination of Medvinsky and Brown discloses wherein the message further includes module identification information comprising a session identifier (Brown, paragraph 38, short term identity).
Regarding claim 8, the combination of Medvinsky and Brown discloses wherein the module public key and a corresponding module private key are derived by the user module using the cryptographic parameters and the elliptic curve (Brown, paragraph 36, generates public/private key pair using ECC-based protocol).
Regarding claim 9, the combination of Medvinsky and Brown discloses wherein the symmetric ciphering key is mutually derived by the user module using (i) the ECDH algorithm with at least the module private key and the first server public key, and (ii) the module public key (Medvinsky, paragraph 51, unique symmetric key, and paragraph 51, private key of client, where public key is part of private/public key pair, and paragraph 51, public key of server).
Regarding claim 10, the combination of Medvinsky and Brown discloses wherein the module public key and the corresponding module private key are derived by the user module using a seed for a random number generator, wherein the user module utilizes data from at least one of a sensor, a radio, a bus, a physical interface, a memory and a clock in order to generate the seed (Brown, paragraph 36, generates public/private key pair using random number generator, where a random number generator requires data stored on associated memory).
Regarding claim 11, Medvinsky discloses a computer program product comprising instructions to support secure machine to machine communications, wherein the instructions, when executed by a server, cause the server to carry out the steps of: a) storing (i) a key derivation function, wherein the key derivation function uses an elliptic curve Diffie-Hellman (ECDH) algorithm, and (ii) a symmetric ciphering algorithm (paragraph 32, ECDH function, and paragraph 44, encryption technique); b) deriving a server private key and a first server public key using cryptographic parameters (paragraph 26, private/public key pair of server); c) receiving a message, wherein the message includes (i) a module public key, and (ii) the cryptographic parameters for the module public key (paragraph 29, public key certificate of client retrieved); d) deriving a shared symmetric key using the key derivation function with at least (i) the first server public key and the module public key, and (ii) a key exchange for the ECDH algorithm with (1) at least the server private key and (2) the cryptographic parameters (paragraph 32, unique key generated via ECDH, and paragraph 32, public key of client, and paragraph 32, private key of server, where public key is part of private/public key pair); e) generating server encrypted data by encrypting with the shared symmetric key and the symmetric ciphering algorithm (i) a module instruction which includes a second server public key, and (ii) a server digital signature (paragraph 52, encrypted message, and paragraph 53, unique symmetric key used for sending broadcast message to individual client, and paragraph 48, broadcast message contains public key of server, and paragraph 41, digital certificate); and f) sending a response including the server encrypted data to the user module (paragraph 52, encrypted message received).
Medvinsky does not explicitly state receiving the message from the user module, wherein the cryptographic parameters include an elliptic curve.  Although Medvinsky makes clear that cryptographic parameters must be shared between the devices in order to carry out ECDH, he does not explicitly name the elliptic curve for the ECDH function.  However, utilizing these cryptographic parameters in such a fashion was well known in the art as evidenced by Brown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Medvinsky by adding the ability for receiving the message from the user module, wherein the cryptographic parameters include an elliptic curve as provided by Brown (see paragraph 46, receives root certificate, and paragraph 28, elliptic curve E).  One of ordinary skill in the art would have recognized the benefit that using device identities and certificates in such a way would assist in achieving mutual authentication of devices (see Brown, paragraph 20).
Regarding claim 12, the combination of Medvinsky and Brown discloses wherein the cryptographic parameters further specify a base point G (Brown, paragraph 28, base point G).
Regarding claim 14, the combination of Medvinsky and Brown discloses wherein the server encrypted data further includes a server identity (Medvinsky, paragraph 41, digital certificate).
Regarding claim 15, the combination of Medvinsky and Brown discloses wherein the server digital signature further comprises a secure hash signature of at least a server identity (Medvinsky, paragraph 41, digital certificate is X.509).
Regarding claim 16, the combination of Medvinsky and Brown discloses wherein the response sent by the server is authenticated by the user module using the server digital signature (Medvinsky, paragraph 41, client verifies legitimate server).
Regarding claim 17, the combination of Medvinsky and Brown discloses wherein the message further includes module identification information comprising a session identifier (Brown, paragraph 38, short term identity).
Regarding claim 18, the combination of Medvinsky and Brown discloses wherein the module public key and a corresponding module private key are derived by the user module using the cryptographic parameters and the elliptic curve (Brown, paragraph 36, generates public/private key pair using ECC-based protocol).
Regarding claim 19, the combination of Medvinsky and Brown discloses wherein the symmetric ciphering key is mutually derived by the user module using (i) the ECDH algorithm with at least the module private key and the first server public key, and (ii) the module public key (Medvinsky, paragraph 51, unique symmetric key, and paragraph 51, private key of client, where public key is part of private/public key pair, and paragraph 51, public key of server).
Regarding claim 20, the combination of Medvinsky and Brown discloses wherein the module public key and the corresponding module private key are derived by the user module using a seed for a random number generator, wherein the user module utilizes data from at least one of a sensor, a radio, a bus, a physical interface, a memory and a clock in order to generate the seed (Brown, paragraph 36, generates public/private key pair using random number generator, where a random number generator requires data stored on associated memory).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Medvinsky in view of Brown, further in view of Campagna et al. (U.S. Patent Application Publication Number 2013/0232554), hereinafter referred to as Campagna.
The combination of Medvinsky and Brown disclosed techniques for registering client devices with a registration server for secure data communications.  In an analogous art, Campagna disclosed techniques for establishing secure connections between devices.  Both systems deal directly with registering client devices for securing communications.
Regarding claim 3, the combination of Medvinsky and Brown does not explicitly state wherein the response further includes a security token comprising a random number, and wherein the message further includes the security token.  However, utilizing a random number in such a fashion was well known in the art as evidenced by Campagna.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Medvinsky and Brown by adding the ability that the response further includes a security token comprising a random number, and wherein the message further includes the security token as provided by Campagna (see paragraphs 36 and 39, includes AUTHCODE in both parts of handshake).  One of ordinary skill in the art would have recognized the benefit that using authorization codes in such a way would assist in addressing the steering problem in networked environments that provide communication security (see Campagna, paragraph 24).
Regarding claim 13, the combination of Medvinsky and Brown does not explicitly state wherein the response further includes a security token comprising a random number, and wherein the message further includes the security token.  However, utilizing a random number in such a fashion was well known in the art as evidenced by Campagna.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Medvinsky and Brown by adding the ability that the response further includes a security token comprising a random number, and wherein the message further includes the security token as provided by Campagna (see paragraphs 36 and 39, includes AUTHCODE in both parts of handshake).  One of ordinary skill in the art would have recognized the benefit that using authorization codes in such a way would assist in addressing the steering problem in networked environments that provide communication security (see Campagna, paragraph 24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 11,283,603.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are a broader variation of the independent claim of the patent.  Where the claims of the patent do not explicitly teach the features of the claims of the present application, the claims of the present application are rejected over the patent in view of the prior art as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman et al. (U.S. Patent Application Publication Number 2012/0331287) disclosed techniques for computing a secret shared with a portable electronic device and a service entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493